Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: inner catheter “1206” described in par. [00052] of the specification as filed 4/3/2020 does not appear in the drawings. Fig. 12 includes the reference number “1209” twice. It appears that the lower “1209” in fig. 12 should read “1206”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “601” in figure 6 is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,610,230 in view of Kamiya (US 5,192,301). Claim 1 of ‘230 discloses a system comprising a stent, an open cell thermoset shape memory polymer (“SMP”) foam including cells having sizes between 20 nanometers and 500 microns, a conduit configured to provide convective heating medium to the SMP foam, and a wire (note: “means for advancing SMP foam within patient’s vasculature” invokes 35 USC 112 pre-AIA  6th paragraph and is therefore construed to cover the corresponding structure, material, or acts th par.) in a plane that is orthogonal to the long axis of the wire. Kamiya discloses that it is well known to deliver a shape memory polymer (11; abstract) to a desired site within vasculature using a wire (e.g., 13 in fig. 26 or 23 in fig. 27), wherein the SMP surrounds the wire in a plane orthogonal to the long axis of the wire (figs. 26, 27). It would have been obvious to one of ordinary to have modified the system of claim 1 of ‘301 to position the SMP such that it surrounds the wire in view of Kamiya’s teaching that such a configuration is known in the art as providing a satisfactory connection between a SMP and the wire used to advance and position the SMP within a patient’s vasculature. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,806,561 in view of Kamiya and Conston et al. (US 5,456,693). Claim 13 of ‘561 discloses a system comprising a stent (line 10 of claim 13), an open cell thermoset shape memory polymer (“SMP”) foam (lines 5, 23-24) including cells (‘open cell foam”), a conduit configured to provide convective heating medium to the SMP foam, and a wire (line 25).  The SMP foam of claim 13 of ‘561 has hysteresis in a modulus temperature curve of the SMP foam (“hysteresis corresponding to the Tg”). Claim 13 of ‘561 does not expressly disclose that the SMP foam surrounds the wire in a plane that is orthogonal to the long axis of the wire, and also does not claim a conduit. Kamiya discloses that it is well known to deliver a shape memory polymer (11; abstract) to a desired site within vasculature using a wire (e.g., 23 in fig. 27), wherein the SMP surrounds the wire in a plane orthogonal to the long axis of the wire (fig. 27), and wherein the wire is held in a conduit (22) capable of providing a convective heating medium to the SMP (e.g., via its lumen). It would have been obvious to one of ordinary to have modified the system of claim 13 of ‘561 to position the SMP such that it  in view of Conston’s teaching that such sizing is known in the art and advantageously promotes cellular ingrowth. Regarding the limitations found in claim 13 of ‘561 that are not found in claim 1 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F. 3d 1046, 29 USPQ 2d 2010 (Fed Cir. 1993)).

Allowable Subject Matter
Claim 1 would be allowable if a proper terminal disclaimer is filed to overcome the non-statutory double patenting rejection(s) set forth in this Office action. The closest prior art of Kamiya discloses a system comprising a wire, a shape memory polymer (“SMP”), and a conduit configured to provide convective heating medium (e.g., warm saline) to the SMP (figs. 26,27). Kamiya discloses using the SMP to occlude an aneurysm (see claim 1 of Kamiya) but does not expressly disclose a stent. However, it is well known in the art to deploy a stent as part of a system wherein an occluding device such as the SMP of Kamiya is expanded within an aneurysm, the stent ensuring that the occluding device is retained within the aneurysm (see US 6,855,153 to Saadat: stent 194 and occluder 180; fig. 14). Gilson (US 5,904,703) discloses that it is known to form an expandable occluder from an open cell foam (col. 2, ll. 33-36; col. 3, ll. 23-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





KSH 10/15/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771